Exhibit 10.5

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of December 17,
2012, is entered into among Clearwire Corporation, a Delaware corporation
(“Clearwire”), and the Persons named on Schedule A hereto (each is referred to
as a “Stockholder” and collectively as the “Stockholders”), solely in their
respective individual capacities as stockholders of Clearwire, and equityholders
of Clearwire Communications, LLC, a Delaware limited liability company (the
“Clearwire LLC”), as applicable.

W I T N E S S E T H:

WHEREAS, Clearwire and Sprint Nextel Corporation, a Kansas corporation
(“Sprint”), and Collie Acquisition Corp., a Delaware corporation and a wholly
owned subsidiary of Sprint (“Acquisition Corp.”), are parties to an Agreement
and Plan of Merger (the “Merger Agreement”), dated as of the date hereof,
whereby Acquisition Corp. will be merged with and into Clearwire (the “Merger”)
with Clearwire surviving the Merger, upon the terms and subject to the
conditions set forth in the Merger Agreement;

WHEREAS, the Stockholders, Clearwire and Sprint HoldCo, LLC, a wholly owned
subsidiary of Sprint, are parties to that certain Equityholders’ Agreement,
dated as of November 28, 2008, as amended (the “Equityholders’ Agreement”);

WHEREAS, the Stockholders, Clearwire and Sprint Holdco, LLC are entering into a
Third Amendment to the Equityholders’ Agreement contemporaneously with the
execution and delivery hereof;

WHEREAS, each Stockholder is the sole beneficial owner and holds sole voting
power of the shares of Class A common stock, par value $0.0001 per share, of
Clearwire (the “Class A Common Stock”) and Class B common stock, par value
$0.0001 per share, of Clearwire (the “Class B Common Stock” and, together with
the Class A Common Stock, the “Clearwire Common Stock”), set forth opposite such
Stockholder’s name on Schedule A attached hereto (all of the shares of Clearwire
Common Stock owned by the Stockholders as of the date hereof being hereinafter
referred to as the “Existing Clearwire Shares” and, together with any shares of
Clearwire Common Stock or other voting capital stock of Clearwire and any voting
securities convertible into or exercisable or exchangeable for shares of
Clearwire Common Stock or other voting capital stock of Clearwire, in each case
that the Stockholder has or acquires ownership of on or after the date hereof,
as the “Clearwire Shares”); and

WHEREAS, as a condition and inducement to the willingness of each of Clearwire
and Sprint to enter into the Merger Agreement, each Stockholder has agreed to
vote all of its Clearwire Shares pursuant to, and in accordance with, the terms
and conditions of this Agreement and to certain other matters set forth herein.

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual covenants and agreements contained herein and intending to be legally
bound, the parties agree as follows:

1. Capitalized Terms. Capitalized terms used herein and not defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.

 

1



--------------------------------------------------------------------------------

2. Voting of Shares. During the Term (as hereinafter defined), each Stockholder
(severally and not jointly) hereby irrevocably and unconditionally agrees that,
at any annual, special or other meeting of the stockholders of Clearwire
(“Clearwire Stockholders”) called for the purpose of voting upon the adoption of
the Merger Agreement and the approval of the transactions contemplated by the
Merger Agreement, the approval of matters subject to a vote of the Clearwire
Stockholders pursuant to the Note Purchase Agreement, or the approval of any
Acquisition Proposal (a “CIC Stockholders Meeting”), and at any adjournment or
postponement thereof, such Stockholder will:

(a) appear in person or by proxy at each CIC Stockholders Meeting or otherwise
cause all of the Clearwire Shares beneficially owned by such Stockholder at such
time to be counted as present at such meeting for purposes of calculating a
quorum; and

(b) vote (or cause to be voted) all of the Clearwire Shares beneficially owned
by such Stockholder at such time, in person or by proxy, (i) in favor of
approving and adopting the Merger Agreement, (ii) in favor of the matters to be
voted upon by Clearwire Stockholders at the Parent Stockholders Meeting (as
defined in the Note Purchase Agreement) pursuant to Section 7.01(c) of the Note
Purchase Agreement (the “Note Issuance Required Vote”), (iii) in favor of any
proposal to adjourn or postpone any CIC Stockholders Meeting to a later date
(but prior to the expiration of the Term) if there are not sufficient votes for
approval of such matters on the date on which such CIC Stockholders Meeting is
held to vote on any of the foregoing matters (the “Covered Matters”), and
(iv) against (A) any Acquisition Proposal (other than the Merger), (B) any
action, proposal, transaction or agreement that could reasonably be expected to
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of such Stockholder under this Agreement or, to the
knowledge of such Stockholder, of Clearwire under the Merger Agreement or the
Note Purchase Agreement and (C) any action, proposal, transaction or agreement
that could reasonably be expected to impede, interfere with, delay, postpone,
prevent, discourage, adversely affect or inhibit the timely consummation of the
Merger, the issuance of the Notes (or Clearwire Common Stock or Clearwire LLC
units for which such Notes will be exchangeable) pursuant to the Note Purchase
Agreement or, to the knowledge of such Stockholder, the fulfillment of Sprint’s,
Clearwire’s, Clearwire LLC’s or Acquisition Corp.’s conditions under the Merger
Agreement or the Note Purchase Agreement or such Stockholder’s obligations under
this Agreement or change in any manner the present capitalization of Clearwire
or Clearwire LLC or the voting rights of any class of shares of Clearwire
(including any amendments to Clearwire’s Certificate of Incorporation or
Bylaws).

(c) The obligations of such Stockholder specified in Sections 2(a) and 2(b)
shall apply whether or not the Merger or any action described above is
recommended by the Board of Directors of Clearwire (or any committee thereof).

 

2



--------------------------------------------------------------------------------

(d) Except as expressly set forth in this Agreement or the Equityholders’
Agreement, each Stockholder may vote the Clearwire Shares beneficially owned by
it in its discretion on all matters submitted for the vote of stockholders of
Clearwire.

3. Stop Transfer Instruction; Legend. Each Stockholder hereby directs Clearwire
to, promptly following the date hereof, deliver written instructions to
Clearwire’s transfer agent stating that the Clearwire Shares owned by such
Stockholder may not be Transferred (as hereinafter defined) during the Term
without the prior written consent of Clearwire and Sprint or except as provided
in this Agreement and requesting that a legend be placed on the certificates (to
the extent the Clearwire Shares are certificated) representing the Existing
Clearwire Shares owned by such Stockholder as set forth below:

“The Securities represented by this certificate are subject to restrictions on
transfer and may not be sold, transferred, pledged, encumbered, assigned,
distributed, hypothecated, tendered or otherwise disposed of, including by way
of merger, consolidation, share exchange or similar transaction, whether
voluntarily or by operation of law, except in accordance with and subject to the
terms and conditions of the Voting and Support Agreement dated December 17,
2012, between the registered holder hereof and Clearwire Corporation.”

4. No Inconsistent Agreements. Each Stockholder hereby covenants and agrees that
such Stockholder, except as expressly provided in any Equityholder Related
Agreements (as defined below) or this Agreement, (a) has not entered, and shall
not enter at any time during the Term, into any voting agreement, voting trust
or option agreement with respect to the Clearwire Shares owned by such
Stockholder, (b) has not granted, and shall not grant at any time during the
Term, a proxy, a consent or power of attorney with respect to a CIC Stockholders
Meeting and with respect to the Clearwire Shares owned by such Stockholder, and
(c) has not taken and shall not take any action with the express intention of
making any representation or warranty of such Stockholder contained herein
untrue or incorrect or preventing or disabling such Stockholder from performing
any of its obligations under this Agreement.

5. Representations and Warranties of the Stockholders. Each Stockholder
(severally and not jointly) hereby represents and warrants, severally as to such
Stockholder and not jointly, to Clearwire as follows:

(a) Authorization; Validity of Agreement; Necessary Action. Such Stockholder
(i) is duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its organization and (ii) has the requisite corporate or
other entity power and authority to execute and deliver this Agreement, and to
perform such Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby. No other corporate or other entity actions or
proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder and, assuming this Agreement constitutes a valid
and binding obligation of and is enforceable against Clearwire and the other
Stockholders, constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance

 

3



--------------------------------------------------------------------------------

with its terms, subject to (A) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally, and (B) general equitable principles.

(b) Ownership. As of the date hereof, (i) Schedule A attached hereto sets forth
the Existing Clearwire Shares beneficially owned by such Stockholder, and
(ii) such Existing Clearwire Shares constitute all of the shares of Clearwire
Common Stock beneficially owned by such Stockholder. Except as set forth on
Schedule B (the agreements set forth on Schedule B, the “Equityholder Related
Agreements”), there are no existing agreements or arrangements between such
Stockholder or any of its affiliates (other than Clearwire), on one hand, and
any other Stockholder or any of its Subsidiaries, on the other hand, relating to
the Existing Clearwire Shares beneficially owned by such Stockholder or any of
its affiliates (other than Clearwire) that would, either individually or in the
aggregate, prevent, delay or impair the ability of such Stockholder to perform
its obligations hereunder and to consummate the transactions contemplated hereby
on a timely basis. Subject to Sections 7(a), 8(a) and 8(q), such Stockholder has
and will have at all times, directly or indirectly, through the Term, sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in this Agreement, and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of the Clearwire Shares beneficially owned by such Stockholder at any closing
date of the Merger, with no limitations, qualifications or restrictions on such
rights, subject to applicable federal securities laws, the terms of this
Agreement and any Equityholder Related Agreements. Subject to Sections 7(a),
8(a) and 8(q), such Stockholder has and, until consummation of the Merger, will
have, good and marketable title to the Clearwire Shares owned by such
Stockholder, free and clear of any security interests, liens, claims, pledges,
options, rights of first refusal, agreements, limitations on voting rights,
charges and encumbrances of any nature whatsoever (“Liens”), except for Liens
expressly provided in any of the Equityholder Related Agreements or this
Agreement.

(c) No Violation. Subject to Section 5(d), the execution and delivery of this
Agreement by such Stockholder do not, and the performance by such Stockholder of
its obligations under this Agreement will not, (i) conflict with or violate any
Law (as defined in the Equityholders’ Agreement) applicable to such Stockholder
or by which any of its assets or properties is bound or any certificate of
incorporation, bylaws or other organizational documents of such Stockholder or
(ii) conflict with, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or require payment under, or require redemption or repurchase of or otherwise
require the purchase or sale of, or result in the creation of any Lien on, the
Existing Clearwire Shares owned by such Stockholder pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such Stockholder is a party or by which
such Stockholder or any of the Existing Clearwire Shares owned by such
Stockholder is bound, except for any of the foregoing as would not, either
individually or in the aggregate, prevent or delay or impair the ability of such
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

 

4



--------------------------------------------------------------------------------

(d) Consents and Approvals. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of its obligations
under this Agreement will not, require such Stockholder to obtain any consent,
approval, authorization or permit of, or to make any filing (other than filings
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) with
or notification to, any Governmental Entity based on any applicable Law, except
for any of the foregoing as would not, either individually or in the aggregate,
prevent or delay or impair the ability of such Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

(e) Absence of Litigation. As of the date hereof, there is no suit, action,
investigation or proceeding pending or, to the knowledge of such Stockholder,
threatened against such Stockholder before or by any Governmental Entity that
would impair the ability of such Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

(f) Reliance by Clearwire and Sprint. Such Stockholder understands, acknowledges
and agrees that Clearwire and Sprint are entering into the Merger Agreement in
reliance upon such Stockholder’s execution and delivery of this Agreement. Such
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other matters specified therein.

6. Representations and Warranties of Clearwire. Clearwire hereby represents and
warrants to each Stockholder as follows:

(a) Authorization; Validity of Agreement; Necessary Action. It (i) is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and (ii) has the corporate power and authority
to execute and deliver this Agreement, and to perform its obligations hereunder
and to consummate the transactions contemplated hereby. No other actions or
proceedings on its part are necessary to authorize the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by it and, assuming this
Agreement constitutes a valid and binding obligation of and is enforceable
against the Stockholders, this Agreement constitutes its valid and binding
obligation, enforceable against it in accordance with the terms hereof, subject
to (A) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally, and
(B) general equitable principles.

(b) No Violation. Except as set forth in the Company Disclosure Letter or in the
exceptions to the representations and warranties contained in Section 2.5 of the
Merger Agreement, its execution and delivery of this Agreement does not, and its
performance of its obligations under this Agreement will not, (a) conflict with
or violate any Law applicable to it or by which any of its assets or properties
is bound or its certificate of incorporation, bylaws or other organizational
documents or (b) conflict with, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or

 

5



--------------------------------------------------------------------------------

cancellation of, or require payment under, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which it is a party or by which it is bound, except for any of the
foregoing as would not, either individually or in the aggregate, prevent or
delay or impair its ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(c) Consents and Approvals. Except as set forth in the Company Disclosure Letter
or in the exceptions to the representations and warranties contained in
Section 2.5 of the Merger Agreement, its execution and delivery of this
Agreement does not, and its performance of its obligations under this Agreement
will not, require it to obtain any consent, approval, authorization or permit
of, or to make any filing with or notification to, any Governmental Entity based
on any applicable Law, except for any of the foregoing as would not, either
individually or in the aggregate, prevent or delay or impair its ability to
perform its obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.

7. Covenants of the Stockholders. Each Stockholder (severally and not jointly)
hereby covenants and agrees, severally as to such Stockholder and not jointly,
that:

(a) Transfers. Except (i) as expressly contemplated hereby or by the Merger
Agreement or as required by a court of competent jurisdiction or by any
applicable Law, (ii) any Transfer (as defined below) of shares of capital stock
of, or any other securities, rights, warrants, options or obligations to acquire
or exchangeable for or convertible into shares of capital stock of, any Parent
(as defined in the Equityholders’ Agreement) of any Stockholder or (iii) any
Transfer (as defined below) of Clearwire Shares by a Stockholder to a
wholly-owned subsidiary of any Parent (as defined in the Equityholders’
Agreement) of such Stockholder (a “Transferee Subsidiary”) that agrees to be
bound by the terms of, and signs a joinder to, this Agreement as a
“Stockholder”, during the time period from the date hereof through the earlier
to occur of (x) the first date on which both the Required Company Stockholder
Vote and Note Issuance Required Vote have been obtained and (y) the expiration
of the Term, such Stockholder shall not (directly or indirectly), sell,
transfer, pledge, encumber, assign, distribute, hypothecate, tender or otherwise
dispose of, including by way of merger, consolidation, share exchange or similar
transaction, whether voluntarily or by operation of law (collectively, a
“Transfer”), or enforce the provisions of any redemption, share purchase or
sale, recapitalization or other agreement with Clearwire or any other person, or
enter into any contract, option or other arrangement or understanding with
respect to the voting of or any Transfer (whether by actual disposition or
effective economic disposition due to hedging, cash settlement or otherwise) of,
any of the Existing Clearwire Shares beneficially owned by such Stockholder, any
Clearwire Shares acquired by such Stockholder after the date hereof, any
securities exercisable or exchangeable for or convertible into shares of
Clearwire Common Stock, any other capital stock of Clearwire or any interest in
any of the foregoing.

(b) Stock Dividends and Distributions. In case of a stock dividend or
distribution, or any change in Clearwire Common Stock by reason of any stock
dividend or other

 

6



--------------------------------------------------------------------------------

distribution of stock, split-up, recapitalization, reverse stock split,
reclassification, reincorporation, combination, exchange of shares or the like,
the term “Clearwire Shares” shall be deemed to refer to and include the
Clearwire Shares as well as all such stock dividends and stock distributions and
any securities into which or for which any or all of the Clearwire Shares may be
changed or exchanged or that are received in any such transaction.

(c) Additional Shares. Until the expiration of the Term, such Stockholder shall
notify Clearwire promptly (and in any event within two Business Days) in writing
of the number of any additional Clearwire Shares acquired by such Stockholder,
if any, after the date hereof.

(d) Prohibited Actions. Such Stockholder agrees that, until the expiration of
the Term, subject to the provisions of Section 8(r), such Stockholder shall not,
and shall not knowingly permit any of such Stockholder’s representatives or
agents to, (i) engage in any conduct described in Section 4.3(b)(i), (ii) or
(iii) of the Merger Agreement as it relates to an Acquisition Proposal (other
than the Merger) or (ii) exercise, assert or perfect, or attempt to exercise,
assert or perfect, any rights under Section 262 of the DGCL with respect to the
Merger.

(e) Waivers. (i) Each Stockholder, for itself and any of its Affiliates, hereby
waives any rights it or any of its Affiliates has or may have pursuant to
Section 3.1, Section 3.2, Section 3.3, Section 3.5, Section 3.7 and Section 3.8
of the Equityholders’ Agreement, Section 7.10 and Article VIII of the Amended
and Restated Operating Agreement of Clearwire LLC (as in effect on the date
hereof, the “Clearwire LLC Agreement”), any provision of the Strategic Investor
Agreement or the requirement pursuant to Section 1 of the Qualifying Purchase
Waiver (as hereinafter defined) to give a Qualifying Purchase Notice (as defined
in the Equityholders’ Agreement) prior to or in connection with the Merger
Agreement, in each case in connection with the transactions contemplated by the
Merger Agreement, the Note Purchase Agreement and this Agreement; provided that,
in the event that the Merger Agreement is terminated other than pursuant to
Section 6.1(b)(iii) of the Merger Agreement, Clearwire (i) provides prompt
written notice of such termination to each Stockholder and (ii) takes all steps
necessary to enable each Stockholder other than Sprint to effectively exercise,
within 30 days of receipt of such notice, its rights under Section 3.5 of the
Equityholders’ Agreement and/or Section 7.10 of the Clearwire LLC Agreement (as
applicable) with respect to its purchase of its Preemptive Right Pro Rata Share
(as defined in the Equityholders’ Agreement and the Clearwire LLC Agreement,
respectively, and based on the relative ownership of Clearwire Shares and/or
Common Units (as defined in the Clearwire LLC Agreement), as applicable, of such
Stockholder, the other Stockholders and Sprint immediately prior to the issuance
of any Notes to Sprint pursuant to the Note Purchase Agreement and this
Section 7(e)) of the Notes issued to Sprint under the Note Purchase Agreement
(through the purchase of Notes identical to those issued to Sprint or its
Affiliates thereunder) on the terms specified in Section 3.5 of the
Equityholders’ Agreement and/or Section 7.10 of the Clearwire LLC Agreement, as
applicable, with such necessary changes to the terms thereof as are necessitated
to give effect to the foregoing. Each Stockholder, for itself and any of its
Affiliates, acknowledges that the transactions contemplated by this Agreement
and the Merger Agreement constitute

 

7



--------------------------------------------------------------------------------

a Qualifying Purchase (as defined in the Equityholders’ Agreement). For purposes
of this Section 7(e), “Qualifying Purchase Waiver” means the Waiver, dated as of
December 5, 2012, by and among Clearwire, Sprint Holdco, LLC, the Stockholders
and the other parties thereto, with respect to Section 3.8 of the Equityholders’
Agreement.

(f) Consents. Each Stockholder, for itself and any of its Affiliates, hereby
approves, adopts and authorizes the following actions to be taken by Clearwire
or Clearwire LLC, as applicable: (i) the matters to be voted upon in the Note
Issuance Required Vote; (ii) the issuance of shares of Class B Common Stock and
Class B Common Units (as defined in the Equityholders’ Agreement) (or securities
convertible into such shares or units) as contemplated by the Note Purchase
Agreement; and (iii) the transactions contemplated by the Merger Agreement and
Note Purchase Agreement to the extent such transactions require approval under
Section 2.7(a) of the Equityholders’ Agreement.

8. Miscellaneous.

(a) Termination. This Agreement shall terminate upon the earliest to occur of:
(i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms, and (iii) the written agreement of all Stockholders,
Clearwire and Sprint; provided, however, that each Stockholder shall have the
right to terminate this Agreement as to itself by written notice to Clearwire
and Sprint if (x) the terms of the Merger Agreement, the Note Purchase
Agreement, the Notes or the Indenture are amended, modified or waived without
the prior written consent of such Stockholder, but only if such amendment,
modification or waiver creates any additional condition to the consummation of
the Merger or the transactions contemplated under the Note Purchase Agreement,
the Notes and the Indenture, reduces the amount of the Merger Consideration,
changes the form of the Merger Consideration or otherwise adversely affects such
Stockholder (in its capacity as a stockholder of Clearwire or equityholder of
Clearwire LLC), provided that any amendment, waiver or modification that results
in a delay in the timing of the Closing (but not beyond December 31, 2013) but
does not have any other adverse effect on such Stockholder in such capacities
will not constitute grounds for termination of this Agreement, (y) the Required
Company Stockholder Vote is not obtained at the Company Stockholders’ Meeting or
any adjournment thereof or (z) Sprint shall have terminated the Sprint-SoftBank
Merger Agreement pursuant to Section 8.1(j) of the Sprint-SoftBank Merger
Agreement in order to enter into a Replacement Sprint Merger Agreement. With
respect to each Stockholder, the period from the date of this Agreement up to
and through the termination of this Agreement in accordance with the foregoing
is referred to herein as the “Term” (it being understood, for the avoidance of
doubt, that the term “Term” shall be determined on a Stockholder-by-Stockholder
basis). Notwithstanding the foregoing, however, Sections 8(c) through 8(s) shall
not terminate and shall remain in full force and effect after termination of
this Agreement and no termination of this Agreement shall relieve any of the
parties hereto from the consequences of any breach of this Agreement by such
party prior to the termination of this Agreement.

(b) Further Assurances. From time to time, (i) at Clearwire’s request and
without further consideration, each Stockholder shall execute and deliver such
additional documents

 

8



--------------------------------------------------------------------------------

and take all such further action as may be reasonably necessary (without adverse
consequences to such Stockholder) to consummate the transactions contemplated by
this Agreement, including, without limitation, any consent or other documents or
actions necessary under the operating agreement of Clearwire LLC or the
Equityholders’ Agreement, and (ii) at any Stockholder’s request and without
further consideration, Clearwire shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary
(without adverse consequences to it) to consummate the transactions contemplated
by this Agreement.

(c) No Ownership Interest. All rights, ownership and economic benefits of and
relating to the Clearwire Shares shall remain vested in and belong to such
Stockholder, and neither Clearwire nor Sprint shall have any authority to
exercise any power or authority to direct any Stockholder in the voting of any
of the Clearwire Shares, except in each case as otherwise provided herein or in
the Equityholders’ Agreement.

(d) Expenses. All costs and expenses (including legal fees) incurred in
connection with the preparation and negotiation of this Agreement shall be paid
by the party incurring such expenses.

(e) Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given if delivered personally, sent by nationally recognized
overnight courier (providing proof of delivery) or mailed by prepaid registered
or certified mail (return receipt requested) or sent by facsimile transmission
(providing confirmation of such facsimile transmission) addressed as follows:

if to Clearwire to:

Clearwire Corporation

1475 120th Avenue Northeast

Bellevue, Washington 98005

Attention: Chief Executive Officer

Fax: (425) 505-6505

with required copies to (which shall not constitute notice):

Clearwire Corporation

1475 120th Avenue Northeast

Bellevue, Washington 98005

Attention: Legal Department

Fax: (425) 216-7776

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: David Fox

       Joshua Korff

       David Feirstein

Fax: (212) 446-4640

 

9



--------------------------------------------------------------------------------

And a copy on behalf of the Special Committee to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Robert E. Spatt

       Marni J. Lerner

Fax: (212) 455-2502

if to Sprint to:

Sprint Nextel Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: General Counsel

Fax: (913) 794-1432

with required copies to (which shall not constitute notice):

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attention: Michael J. Egan

Fax: (404) 572-5100

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Thomas H. Kennedy

       Jeremy D. London

Fax: (212) 735-2000

if to any Stockholder, to the address set forth on such Stockholder’s signature
page hereto, with a copy to (which shall not constitute notice) to such other
person as noted on such signature page;

or as to any addressee to such other address as shall be furnished in writing by
such addressee, and any such notice or communication shall be deemed to have
been given as of the date received by the addressee as provided above; provided
that any notice received by facsimile transmission or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received by such addressee at 9:00 a.m.
(addressee’s local time) on the next Business Day.

 

10



--------------------------------------------------------------------------------

(f) Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. Definitions used herein
are applicable to the singular as well as the plural forms of such terms and
pronouns shall include the corresponding masculine, feminine or neuter forms.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by means
of facsimile transmission or e-mailed signature pages, and the parties adopt any
signatures so received as original signatures of the parties.

(h) Entire Agreement. This Agreement, together with the Merger Agreement as
applicable, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to principles
of conflicts of law thereof.

(j) Venue. The parties (i) agree that any suit, action or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby will be
brought solely in the state or federal courts of the State of Delaware,
(ii) consent to the exclusive jurisdiction of each such court in any suit,
action or proceeding relating to arising out of this Agreement or the
transactions contemplated hereby and (iii) waive any objection that it may have
to the laying of venue in any such suit, action or proceeding in any such court.

(k) Service of Process. Each party irrevocably consents to service of process in
the manner provided for the giving of notices pursuant to this Agreement.
Nothing in this Agreement will affect the right of a party to serve process in
another manner permitted by Law.

(l) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND
WHETHER MADE BY CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE.

 

11



--------------------------------------------------------------------------------

(m) Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed on behalf of (i) each of the parties and (ii) Sprint. Each
party may only waive any right of such party hereunder by an instrument in
writing signed by such party and delivered to the other party or parties that
are the intended beneficiary or beneficiaries of such waiver provided that any
waiver by Clearwire shall also require the written consent of Sprint.
Notwithstanding anything to the contrary contained in this Agreement, any
action, approval, authorization, waiver, termination or consent taken, given or
made by Clearwire in respect of this Agreement, after the date hereof but prior
to the Effective Time, shall not be effective unless such action, approval,
authorization, waiver, termination or consent shall have received the prior
approval of the Special Committee.

(n) Specific Performance. Clearwire acknowledges and agrees that each
Stockholder would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, Clearwire agrees that each Stockholder
shall be entitled to seek an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof, this being in addition to any other remedy to
which such Stockholder shall be entitled at law or in equity. Each Stockholder
acknowledges and agrees that each of Clearwire and Sprint would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each Stockholder agrees that each of Clearwire and Sprint shall be
entitled to seek an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof, this being in addition to any other remedy to which
Clearwire or Sprint shall be entitled at law or in equity.

(o) Public Announcement; Disclosure. Each Stockholder shall not issue any press
releases or otherwise make any public statements with respect to the
transactions contemplated herein, except as permitted under the confidentiality
agreement entered into by such Stockholder with Clearwire in connection with the
transactions contemplated hereby. Each Stockholder hereby authorizes Clearwire
and Sprint to publish and disclose in any announcement or disclosure required by
the SEC or the New York Stock Exchange and in the Proxy Statement its identity
and ownership of the Clearwire Shares and the nature of its commitments,
arrangements and understandings under this Agreement.

(p) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

12



--------------------------------------------------------------------------------

(q) Assignment; Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations of any party hereunder shall be assigned by
such party (whether by operation of law or otherwise) without the prior written
consent of the other party; provided, however, that (i) Clearwire shall be
permitted to transfer its rights hereunder to any affiliate of Clearwire, so
long as Clearwire continues to be liable for its obligations under this
Agreement and (ii) any Stockholder shall be permitted to transfer its rights and
obligations hereunder to a Transferee Subsidiary, so long as such Tranferee
Subsidiary agrees to be bound by the terms of, and sign a joinder to, this
Agreement as a “Stockholder” and notice thereof is given to Clearwire and
Sprint. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
heirs, successors and permitted assigns. This Agreement is not intended to
confer upon any person or entity other than the parties hereto any rights or
remedies hereunder. Notwithstanding the foregoing, Sprint is an express third
party beneficiary of this Agreement and may enforce this Agreement directly
against Clearwire and each of the Stockholders, and this Agreement may not be
amended, modified or supplemented by the parties hereto without the prior
written consent of Sprint.

(r) Fiduciary Duties. Each Stockholder is entering into this Agreement solely in
such Stockholder’s capacity as a beneficial owner of its Clearwire Shares and
not in its capacity as a director or officer of Clearwire. Notwithstanding
anything to the contrary contained in this Agreement, nothing contained in this
Agreement shall limit, govern, restrict, impair or otherwise affect any
Stockholder’s ability or right to act in its capacity as a director or officer
of Clearwire or to discharge its fiduciary and other duties to the stockholders
of Clearwire in any such capacity under any applicable Law.

(s) Other Agreements. Clearwire acknowledges and agrees that none of the
execution and delivery of this Agreement or the Merger Agreement by any of the
parties hereto or thereto, or the consummation of the transactions contemplated
hereby or thereby, shall in any way modify, amend or affect the rights and
obligations of any of the parties under (i) the 4G MVNO Agreement, dated as of
November 28, 2008, among Clearwire LLC, Comcast MVNO II, LLC, TWC Wireless, LLC,
BHN Spectrum Investments, LLC and Sprint Spectrum L.P., (ii) the MVNO Support
Agreement, dated as of May 7, 2008, among Sprint Spectrum L.P., Comcast MVNO II,
LLC, TWC Wireless, LLC and BHN Spectrum Investments, LLC, and (iii) the Market
Development Agreement, dated as of November 28, 2008, between Intel Corporation
and Clearwire LLC, in each case as amended from time to time, all of which shall
remain in full force and effect in accordance with the terms thereof.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have signed or have caused this
Agreement to be signed by their respective officers or other authorized persons
thereunto duly authorized as of the date first above written.

 

CLEARWIRE CORPORATION By:  

/s/ Hope F. Cochran

  Name:   Hope F. Cochran   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

STOCKHOLDERS: INTEL CAPITAL CORPORATION By:  

/s/ Arvind Sodhani

  Name:   Arvind Sodhani   Title:   President

INTEL CAPITAL WIRELESS

INVESTMENT CORPORATION 2008A

By:  

/s/ Arvind Sodhani

  Name:   Arvind Sodhani   Title:   President INTEL CAPITAL (CAYMAN) CORPORATION
By:  

/s/ Arvind Sodhani

  Name:   Arvind Sodhani   Title:   President

if to any of the Stockholders listed on this page to:

Intel Corporation

220 Mission College Blvd., MS RN6-65

Santa Clara, California 95054-1549

Attention: President, Intel Capital

Facsimile No.: (408) 765-8871

Intel Corporation

220 Mission College Blvd., MS RN6-59

Santa Clara, California 95054-1549

Attention: Intel Capital Portfolio Manager

Facsimile No.: (408) 653-6796

Intel Corporation

220 Mission College Blvd., MS RN4-151

Santa Clara, California 95054-1549

Attention: Intel Capital Group General Counsel

Facsimile No.: (408) 653-9098

with required copies to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP

1881 Page Mill Road, Palo Alto, CA 94304-1211

Fax: + 1 650.849.5050

Attn: Gregory T. Davidson



--------------------------------------------------------------------------------

BHN SPECTRUM INVESTMENTS, LLC By:  

/s/ Leo Cloutier

  Name:   Leo Cloutier   Title:   Senior Vice President

if to the above Stockholder to:

c/o Bright House Networks, LLC

c/o Advance/Newhouse Partnership

5000 Campuswood Drive

East Syracuse, NY 13057

Attn: Leo Cloutier

Facsimile No.: (315) 438-4642

with required copies to (which shall not constitute notice):

Sabin, Bermant & Gould LLP

Four Time Square

New York, NY 10036

Attn: Arthur J. Steinhauer, Esq.

Facsimile No.: (212) 381-7218



--------------------------------------------------------------------------------

COMCAST WIRELESS INVESTMENT, LLC By:  

/s/ Robert S. Pick

  Name:   Robert S. Pick   Title:   Senior Vice President

if to the Stockholder above to:

Comcast Corporation

One Comcast Center

Philadelphia, Pennsylvania 19103

Attention: Chief Financial Officer

Facsimile No.: (215) 286-1240

with required copies to (which shall not constitute notice):

Comcast Corporation

One Comcast Center

Philadelphia, Pennsylvania 19103

Attention: General Counsel

Facsimile No.: (215) 286-7794

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: David L. Caplan

       William J. Chudd

Facsimile No.: (212) 450-3800



--------------------------------------------------------------------------------

Schedule A

Existing Clearwire Shares

 

Name of Stockholder

   Number of Existing
Clearwire Shares Beneficially
Owned

Intel Capital Corporation

   25,098,733 shares of
Class A Common Stock

Intel Capital (Cayman) Corporation

   3,333,333 shares of Class
A Common Stock

Intel Capital Wireless Investment Corporation 2008A

   65,644,812 shares of
Class B Common Stock

Comcast Wireless Investment, LLC

   88,504,132 shares of
Class A Common Stock

BHN Spectrum Investments, LLC

   8,474,440 shares of Class
A Common Stock



--------------------------------------------------------------------------------

Schedule B

Equityholders’ Agreement;

Registration Rights Agreement, dated November 28, 2008, among Clearwire
Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC, Intel Corporation,
Comcast Corporation, Google Inc., Time Warner Cable Inc. and BHN Spectrum
Investments LLC;

Amended and Restated Operating Agreement of Clearwire Communications LLC, dated
November 28, 2008;

Strategic Investor Agreement, dated as of November 28, 2008 (the “Strategic
Investor Agreement”) among Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, BHN Spectrum
Investments, LLC, Google Inc., Comcast Corporation, Time Warner Cable Inc. and
Bright House Networks, LLC; and

All modifications, agreements, consents, waivers and amendments of or relating
to any of the foregoing entered or delivered on or prior to the date hereof,
provided that, in the case of the Strategic Investor Agreement, copies of any
such modifications, agreements, consents, waivers and amendments have been given
to Clearwire and Sprint on or prior to the date hereof.